Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 9/15/2021, with respect to the previous 112(b) rejections of claims 4 & 10 have been fully considered and are persuasive.  Applicant has canceled the claims and amended similar limitations regarding the spooling notch into claim 1.  The amended claim 1 limitations appear to have obviated the issue.  The previous 112(b) rejections of claims 4 & 10 have been withdrawn. 

Applicant’s arguments, see Remarks, filed 9/15/2021, with respect to the previous 103 rejection of claim 1 under modified Ashton have been fully considered and are persuasive.  Applicant has complied with Examiner’s indicated allowable subject matter by incorporating the associated spooling notch limitations of claim 4 into claim 1 (while also addressing the 112 issues noted above).  The previous 103 rejection of claim 1 has been withdrawn. 

The application is considered to be placed in condition for allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate or suggest fairly the claim elements pertaining to Applicant's knuckle jointed lance (KJL), and more particularly, the combination of features (e.g. pinned connection(s), interlocking toothed connection(s), spooling notch) as recited in claim 1, including the spooling notch which can receive interlocking teeth from interlocking toothed connections.  Examiner considers the best prior art of record to be Ashton et al. (US 6543392, “Ashton”) as modified by Kim et al. (US 20120055521, “Kim”) and Krywyj (US 20130019684).
Ashton teaches a deployment system for an upper bundle steam generator cleaning/inspection device teaching a lance with segments (see Figures 5, 6, & 17, elongated body 80, cleaning head/inspection devices 90 & 110, rigid links 306, 308, & 310.  Column 7, lines 45-60).  Examiner had 
Upon further search no other prior art that anticipates or suggests fairly the instant claims has been located as of the date of this office action.  Therefore, claims 1-3, 5-9, 11-12 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718